DETAILED ACTION
This action is in response to the amendment filed on 03/02/2021.
Claims 1, 8, 15, have been amended. 
Claims 1-4, 6, 8-10, and 12-21 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1
Claim(s) 1-4, 6, 8-10, and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-4, 6, and 21 are drawn to method, Claim(s) 8-10 and 12-14 are drawn to a system, and Claim(s) 15-20 are drawn to art of manufacturer and each of which is within the four statutory categories (i.e. a machine and a process). Claim(s) 1-4, 6, 8-10, and 12-21 are further directed to an abstract idea on the grounds set out in detail below.
Step 2A - Prong 1
Independent Claim 1 recites the steps of:
determining a first health data about the first person;
determining that there is an abnormality of the first health data relative to a baseline data about the first person's health;
determine a context present when the first health data was present for the first person,
identifying the context based on a second person who was proximal to a physical location of the first person;
using the second person's anonymized health data to correlate with the first health data; and
determining whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data; 
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claim steps for the invention represents an abstract idea of a series of steps that a healthcare provider (doctor, nurse, etc.) should follow in diagnosing a patient to determine any abnormalities. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor and computer readable medium to implement the abstract idea. This corresponds to the court-recognized abstract idea of a mental process that a care provider should follow when monitoring and testing a patient for health related malfunctions (e.g. physiological, neurological, etc.). Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient. Collecting a person health and context data through generic sensor/device 

Independent Claim 8 recites the same steps of 
determining a first health data about the first person;
determining that there is an abnormality of the first health data relative to a baseline data about the first person's health;
determine a context present when the first health data was present for the first person,
identifying the context based on a second person who was proximal to a physical location of the first person;
using the second person's anonymized health data to correlate with the first health data; and
determining whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data. The limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claim steps for the invention represents an abstract idea of a series of steps that a healthcare provider (doctor, nurse, etc.) should follow in diagnosing a patient to determine any abnormalities. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor and computer readable medium to implement the abstract idea. This corresponds to the court-recognized abstract idea of a mental process that a care provider should follow when monitoring and testing a patient for health 

Independent Claim 15 recites the same steps of 
determining a first health data about the first person;
determining that there is an abnormality of the first health data relative to a baseline data about the first person's health;
determine a context present when the first health data was present for the first person,
identifying the context based on a second person who was proximal to a physical location of the first person;
using the second person's anonymized health data to correlate with the first health data; and
determining whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data. The limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claim steps for the invention represents an abstract idea of a series of steps that a healthcare provider (doctor, nurse, etc.) should follow in diagnosing a patient to determine any abnormalities. This abstract idea could have been performed mentally but for the 


Dependent Claims 2-4, 6, 9-10, 12-14 and 16-21 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as “using … the first health data about the first person in accordance with a Health Insurance Portability and Accountability Act (HIPAA) standard” in claim 2, enabling user to utilize available data, “determining the baseline data about the person's health from an electronic medical record (EMR) for the person” in claim 3 and 20 enabling user to set a bassline , “determining whether the second person was in a physical location proximal to the first person based on a global positioning system (GPS) information” in claim 6 enabling user to use GPS data to determine other data provided (second person), “identify the context based on a time at which the first health data about the person was measured from the person” in claim 9 enabling user to identify other data provided next to health data, “identify the context based on a physical location at which the first health data about the person was measured from the person” in claim 10, enabling extract an activity of the first person associated with the first person from the credit card transaction” in claim 12 enabling user to identify other provided data (financial), “identify the context based on a digital payment associated with the first health data about the person” in claim 13 enabling user to identify other provided data (financial), “identify the context based on a social media activity of the first person” in claim 14 enabling user to identify other provided data (social media), “anonymize information about a second person used in determining the context” in claim 16, enabling user to hide certain provided data (certain data of a second person such as demographics), “determine whether the abnormality occurs repeatedly when the first person is at a physical location” in claim 17 enabling user to identify from provided data if event happened more than one time at a location and based on location data provided, “determine whether the abnormality occurs repeatedly at a particular time of day, week, or month” in claim 18 enabling user to identify from provided data if event happened more than one time at a period of time and based on time data provided, as cited, which are processes that, under its broadest reasonable interpretation, covers performance of the limitation by human mind but for the recitation of generic computer components, and these limitations only serve to further limit the abstract idea performing steps of observing, evaluating, judgment and opinion in regards to the user health and related normality or abnormalities which are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Therefore, these limitations only serve to further limit the abstract idea and hence are nonetheless directed towards the same abstract idea as independent claim(s) 1, 8 and 15. 
in BOLD) recites an abstract idea.
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.
Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 1-4, 6, 8-10, and 12-21 recite additional elements such as “securely storing an association between the context and the first health data, wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication between a computing device of the second person and a computing device of the first person” in claim 1, and “storing” in claim 2, and “store the association between the context and the first health data in an electronic medical record (EMR) of the first person” in claim 19 where the step of “storing” is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity. See: MPEP § 2106.05(g). Additional elements in the claims such as “the first health data about the first person comprises at least one of: (i) a heart rate, (ii) a hormone level, (iii) a glucose level, (iv) a sleep pattern, (v) a breathing pattern, (vi) a stress level, (vii) a body temperature, and (viii) a food or caloric intake by the person” in claim 4, and “the short-range communication comprises at least one of: a Bluetooth® protocol, a Nearfield Communication (NFC) protocol, or a Digital Enhanced Cordless Telecommunications (DECT) protocol” in claim 21 which are citing additional elements that are a nominal or tangential addition to the abstract idea and does 
The claims as a whole are therefore directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more 1. Also, as described in MPEP 2106.05(d)(II)(i) receiving electronic data over a network (e.g. patient data/abnormal data) from different communication channels (e.g. mobile or wearable devices) amounts to an insignificant data gathering function which has been found to be insufficient to transform an abstract idea into patent eligible subject matter and has been found to be a well-understood, routine, and conventional activity of general purpose computers operation on a network2. Additionally, as described in MPEP 2106.05(d)(II) utilizing a general purpose computer for performing computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2016/0170998 A1 – hereinafter Frank) in view of Redei (US 2014/0275807 A1)

Regarding Claim 1 (Currently Amended), Frank teaches a computer-implemented method for providing context to a first person's health data, the method comprising:
determining a first health data about the first person from an Internet of Things (IoT) sensor device Frank discloses using set of sensors device(s) connected via internet of things for collecting measurements of a first user health data or physiological signals (Frank: [0460]; the score may be based on measurements of one or more sensors that measure physiological signals such as heart rate, heart rate variability, skin conductance, skin temperature, and/or brainwave activity, [0704]; [1548]; a measurement of affective response of a user comprises, and/or is based on, a physiological signal of the user, which reflects a physiological state of the user, [1568], [1569], [1740]; at least some of this information is provided actively by objects and/or devices 
determining that there is an abnormality of the first health data relative to a baseline data about the first person's health Frank discloses a wellness threshold/baseline and a change in the physiological signal is compared to the baseline which is identifying any abnormalities related to the first health data (Frank: [0462], [0475]; the wellness-threshold represents a change, to a certain extent, to one or more physiological signals. In one example, the wellness-threshold may correspond to an increase of at least 2° F. in the body temperature. In another example, the wellness threshold may correspond to an increase of at least 10 beats-per-minute to the heart rate. Additionally or alternatively, the wellness-threshold may represent a certain affective value, such as a value on a scale of 1 to 10 indicating how well a person feels. Optionally, the wellness-threshold is below the average value and/or baseline value users have when they are not sick, [1569], [1738]),
in response to determining that there is an abnormality, using a rules engine or cognitive system to determine a context present when the first health data was present for the first person Frank discloses based on determining a user event, and based on the identified event, Bayes' rule and/or different other algorithms are utilizing the information to determine the context associated with the event such as using location, time, or behavior (Frank: [0360], [0460]-[0462], [0477]; the location verifier module 505 is utilized to determine when a diner ate at the restaurant. In one example, the location verifier module 505 may utilize billing information (e.g., a credit card transaction, a digital wallet transaction, or the like), in order to determine when the user ate at the restaurant. Optionally, the billing information indicates at least one of the following data: the  [1731]; Identifying events may involve utilizing information of one or more of various types of information and/or from one or more of various sources of information… This information may be used to provide context that can help identify at least one of the following: the user corresponding to the event, the experience corresponding to the event, and/or other properties corresponding to the event, … Optionally, at least some of the information is collected by third parties that monitor the user corresponding to the event and/or the environment corresponding to the event, [1738]; the measurements of affective response may be used to determine a change in the physiological state of the user (e.g., a change in heart rate and respiration). These changes may be correlated with certain experiences the user might have had. … which may include certain patterns that can be compared with previously recorded patterns corresponding to known experiences, [1747], [1751]; generating a vector of feature values involves analyzing some of the information received by the event annotator using various predictors (e.g., classifiers)… time series data comprising measurements of affective response of a user is classified in order to determine a corresponding activity level profile (e.g., rest, moderate activity, or intense activity), or a mental activity profile (e.g., concentrating, relaxing, or sleeping)…, [1752]; the historical data may be used to compute various probabilities of having experiences given the set of objects, time of day, and/or location by using Bayes' rule),
identifying the context based on a second person who was proximal to a physical location of the first person Frank discloses identifying the context of the user based on using  indicated that the users were at the restaurant. Verifying that users are at the restaurant may be done in various ways. In one example, a device of the user may indicate the location of the user (e.g., via GPS and/or joining a local network at the hotel), [0359], [0360]; the measurements of at least some of the users from the crowd 500 to being at the location 512 include measurements of the at least some of the users while they were at the location each having-what could be characterized as---different experiences while at the location, [0460], [0839]-[0840], [1733]; detecting who the user is with may be done utilizing transmissions of devices of the people the user is with (e.g., Wi-Fi or Bluetooth signals their devices transmit), [1737]; The growing number of sensors (e.g., accelerometers, sensor pressures, or gyroscopes) embedded in devices that are worn, carried, and/or implanted in users, may provide information that can help identify experiences the users are having (e.g., what activity a user is doing at the time), [1757]; To identify what experiences a user has, in some embodiments, an event annotator may utilize personalized event annotators of other users).
using the … person's anonymized health data to correlate with the first health data Frank discloses anonymizing user(s) information when used to correlate results (Frank: [0460]; a score indicative of the state of health of diners (and/or a change to the state of health) may be indicative of the extent to which, on average, the diners suffer from food poisoning and/or other illnesses with similar symptoms; [1616]; In some embodiments, processing measurements of 
securely storing an association between the context and the first health data in a computer memory Frank: [1545]; a sensor may store data it collects and/processes (e.g., in electronic memory), [1834]; the protocol may dictate what type of security measures must be implemented when storing certain types of data (e.g., usage of certain encryption algorithms), [1920]; the collection module is configured to retrieve at least some of the measurements from one or more databases that store measurements of affective response of users… the one or more databases may involve distributed storage (e.g., cloud-based storage). In another example, the one or more databases may involve decentralized storage (e.g., utilizing blockchain-based systems), wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication between a computing device of the second person and a computing device of the first person Frank: [1545]; Optionally, to transmit data, the sensor may use various forms of wired communication and/or wireless communication, such as Wi-Fi signals, Bluetooth, cellphone signals, and/or near-field communication (NFC) radio signals, [1733]; detecting who the user is with may be done utilizing transmissions of devices of the people the user is with (e.g., Wi-Fi or Bluetooth signals their devices transmit, [1740]; Information about the objects and/or devices in the vicinity of a user may come from various sources … the objects or devices may transmit information via Wi-.
However Frank does not expressly disclose using the second anonymized person data health
Redei teaches 
… using the second person's anonymized health data to correlate with the first health data Redei: [0043]; personally-identifiable information, such as names, date of birth, address, and other patient identifying information, may be stripped from information within the social network 100 during an anonymization process, [0098]; The data anonymizer unit 922 may be configured to receive patient data associated with the health care diagnostics of a patient and to remove at least a portion of patient identifying information from the received patient data to generate first anonymized data, [0099]; The data aggregation unit 924 may be configured to store the anonymized patient data and to store anonymized data of at least one other patient, [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910),.
determining whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data Redei [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910, in particular from data aggregation unit 924. For example, in some embodiments, the patient data may include biomarkers. By analyzing the biomarkers of the patient data in relation to biomarkers from data from other patients or healthy individuals, information concerning the patient may be determined).


Regarding Claim 2 (Original), the combination of Frank and Redei teaches the computer-implemented method of claim 1, further comprising: using and storing the first health data about the first person in accordance with a Health Insurance Portability and Accountability Act (HIPAA) standard Frank does not teach using HIPAA compliance when storing user data. Redei teaches using the HIPAA compliance standard in managing patient data (Redei: [0055]; The system 800 may include a social network infrastructure 837 that may interact with a local case administration layer 829, an anonymizer, data aggregation [0056]; The social network infrastructure 837 may include a scalable, cloud-based case content delivery network 839 that manages a HIPAA-compliant exchange of personal health information, including full audit trail, encrypted file transfer, [0099]; The data aggregation unit 924 may be configured to store the anonymized patient data).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 3 (Original), the combination of Frank and Redei teaches the computer-implemented method of claim 1, further comprising: determining the baseline data about the person's health from an electronic medical record (EMR) for the person Frank discloses building a user profile that includes medical records and conditions (Frank: [0339]; a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, …, the profile may include dietary restrictions, information about sensitivities to certain substances, and/or allergies the user may have, [1743]; an account may include medical records including genetic records of a user (e.g., a genetic profile that includes genotypic and/or phenotypic information). However Frank does not discloses using an EMR. Redei teaches using EMR (Redei: [0033], [0035]; The report may be added to the case by file upload or directly from another health management system such as an electronic medical record (EMR) system, [0109]; The baseline diagnostics report may be a report that includes baseline data for a patient. The baseline data may be data that is gathered from a patient and used to compare to future data of the patient to determine the health of the patient. The baseline data determines baseline health characteristics of a patient).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Original), the combination of Frank and Redei teaches the computer-implemented method of claim 1, wherein the first health data about the first person comprises at least one of: (i) a heart rate, (ii) a hormone level, (iii) a glucose level, (iv)a sleep pattern, (v) a breathing pattern, (vi) a stress level, (vii) a body temperature, and (viii) a food or caloric intake by the person (Frank: [0704]; a measurement of affective response of a user is typically collected with one or more sensors coupled to the user, which are used to obtain a value that is indicative of a physiological signal of the user (e.g., a heart rate, skin temperature, or brainwave activity) and/or indicative of a behavioral cue of the user (e.g., a facial expression, body language, or the level of stress in the user's voice). Additionally or alternatively, a measurement of affective response of a user may also include indications of biochemical activity in a user's body, e.g., by indicating concentrations of one or more chemicals in the user's body (e.g., levels of various electrolytes, metabolites, steroids, hormones, neurotransmitters, and/or products of enzymatic activity), [1636]; a statistic may indicate the average heart rate in the morning hours, the average skin conductance when eating, and/ or the average respiratory rate when sleeping)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Previously Presented), the combination of Frank and Redei teaches the computer implemented method of claim 1, further comprising: determining whether the second person was in a physical location proximal to the first person based on a global positioning system (GPS) information of a computing device of the second person and a GPS information of a computing device of the first person Frank: [0308]; The system may optionally include the location verifier module 505, which in one embodiment may be configured to identify when the at least five users were at the hotel… Verifying that users are at the hotel may 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 8 (Currently Amended), Frank teaches a computer system configured to provide context to a first person's health data, comprising: 
a processor, a computer-readable memory, a computer-readable tangible storage device, and program instructions stored on the storage device for execution by the processor via the memory (Frank: [0196], [1877]), wherein execution of the program instructions by the computer system configures the computer system to:
determine a first health data about the first person Frank discloses using set of sensors device(s) connected via internet of things for collecting measurements of a first user health data or physiological signals (Frank: [0460]; the score may be based on measurements of one or more sensors that measure physiological signals such as heart rate, heart rate variability, skin conductance, skin temperature, and/or brainwave activity, [0704]; [1548]; a measurement of affective response of a user comprises, and/or is based on, a physiological signal of the user, which reflects a physiological state of the user, [1568], [1569], [1740]; at least some of this information is provided actively by objects and/or devices that transmit information identifying their presence. For example, the objects or devices may transmit information via Wi-Fi or Bluetooth signals. Optionally, some of the objects and/or devices may be connected via the Internet (e.g., as part of the Internet of Things), [1823]),
determine whether there is an abnormality of the first health data relative to a baseline data about the person's health Frank discloses a wellness threshold/baseline and a change in the physiological signal is compared to the baseline which is identifying any abnormalities related to the first health data (Frank: [0462], [0475]; the wellness-threshold represents a change, to a certain extent, to one or more physiological signals. In one example, the wellness-threshold may correspond to an increase of at least 2° F. in the body temperature. In another example, the wellness threshold may correspond to an increase of at least 10 beats-per-minute to the heart rate. Additionally or alternatively, the wellness-threshold may represent a certain affective value, such as a value on a scale of 1 to 10 indicating how well a person feels. Optionally, the wellness-threshold is below the average value and/or baseline value users have when they are not sick, [1569], [1738]),
in response to determining that there is an abnormality, determine a context present when the first health data was present for the first person Frank discloses based on determining a user event, and based on the identified event, utilizing the information to determine the context associated with the event such as using location, time, or behavior (Frank: [0360], [0460]-[0462], [0477]; the location verifier module 505 is utilized to determine when a diner ate at the restaurant. In one example, the location verifier module 505 may utilize billing information (e.g., a credit card transaction, a digital wallet transaction, or the like), in order to determine when the user ate at the restaurant. Optionally, the billing information indicates at least one of the following data: the identity of the restaurant, the identity of the user, and the time of a transaction in which the user paid the restaurant, [1588]; the heart rate of a person viewing a movie in which there is a startling event may increase dramatically within a second. However, it can take tens of seconds and even minutes for the person to calm down and for the heart rate to return to a  [1731]; Identifying events may involve utilizing information of one or more of various types of information and/or from one or more of various sources of information… This information may be used to provide context that can help identify at least one of the following: the user corresponding to the event, the experience corresponding to the event, and/or other properties corresponding to the event, … Optionally, at least some of the information is collected by third parties that monitor the user corresponding to the event and/or the environment corresponding to the event, [1738]; the measurements of affective response may be used to determine a change in the physiological state of the user (e.g., a change in heart rate and respiration). These changes may be correlated with certain experiences the user might have had. … which may include certain patterns that can be compared with previously recorded patterns corresponding to known experiences, [1747]),
identifying the context based on a second person who was proximal to a physical location of the first person Frank discloses identifying the context of the user based on using another/second user or a group of users information being at the same location as the first user such as being at the same hotel or restaurant. Although the other user having the same profile as the first user and being at the same location may identify the experience the first user is having (Frank: [0308], [0326], [0336], [0337]; the measurements of affective response of the at least five users are based on values acquired during periods for which the location verifier module 505 indicated that the users were at the restaurant. Verifying that users are at the restaurant may be done in various ways. In one example, a device of the user may indicate the location of the user (e.g., via GPS and/or joining a local network at the hotel), [0359], [0360]; the measurements of at least some of the users from the crowd 500 to being at the location 512 include measurements of the at least some of the users while they were at the location each having-what could be 
using the … person's anonymized health data to correlate with the first health data Frank discloses anonymizing user(s) information when used to correlate results (Frank: [0460]; a score indicative of the state of health of diners (and/or a change to the state of health) may be indicative of the extent to which, on average, the diners suffer from food poisoning and/or other illnesses with similar symptoms; [1616]; In some embodiments, processing measurements of affective response of users involves removal of at least some of the personal information about the users from the measurements prior to measurements being transmitted (e.g., to a collection module) or prior to them be utilized by modules to generate crowd-based results. Herein, personal information of a user may include information that teaches specific details about the user such as the identity of the user, activities the user engages in, and/or preferences, account information of the user, inclinations, and/or a worldview of the user)
store an association between the context and the first health data in a computer memory Frank: [1545]; a sensor may store data it collects and/processes (e.g., in electronic memory), [1834]; the protocol may dictate what type of security measures must be implemented when storing certain types of data (e.g., usage of certain encryption algorithms), [1920]; the collection , wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication between a computing device of the second person and a computing device of the first person (Frank: [1545]; Optionally, to transmit data, the sensor may use various forms of wired communication and/or wireless communication, such as Wi-Fi signals, Bluetooth, cellphone signals, and/or near-field communication (NFC) radio signals, [1733]; detecting who the user is with may be done utilizing transmissions of devices of the people the user is with (e.g., Wi-Fi or Bluetooth signals their devices transmit, [1740]; Information about the objects and/or devices in the vicinity of a user may come from various sources … the objects or devices may transmit information via Wi-Fi or Bluetooth signals. Optionally, some of the objects and/or devices may be connected via the Internet (e.g., as part of the Internet of Things)).
However Frank does not expressly disclose using the second anonymized person data health
Redei teaches 
using the second person's anonymized health data to correlate with the first health data (Redei: [0043]; personally-identifiable information, such as names, date of birth, address, and other patient identifying information, may be stripped from information within the social network 100 during an anonymization process, [0098]; The data anonymizer unit 922 may be configured to receive patient data associated with the health care diagnostics of a patient and to 
determining whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910, in particular from data aggregation unit 924. For example, in some embodiments, the patient data may include biomarkers. By analyzing the biomarkers of the patient data in relation to biomarkers from data from other patients or healthy individuals, information concerning the patient may be determined
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank to incorporate using a the second user health data to determine the health statues of the first person, as taught by Redei which may help staging a patient diagnoses and minimize the cost of diagnoses (Redei: [0004]; a costly PET scan is ordered by a primary care physician very early in the process, without staging the diagnostic process first from low-cost screening to confirmatory diagnostics to increase diagnostic certainty in a step-wise manner).

Regarding Claim 9 (Original), the combination of Frank and Redei teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: identify the context based on a time at which the first health data about the person was measured from the person (Frank: [1669]; an experience a user has may involve visiting a certain location during a certain period of time, [1670]; an experience a user has may involve visiting a certain location for a certain duration, [1671]; an experience a user has may involve engaging in a certain activity during a certain period of time).
The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.

Regarding Claim 10 (Original), the combination of Frank and Redei teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: identify the context based on a physical location at which the first health data about the person was measured from the person (Frank: [0179]; a measurement of affective response of a user that corresponds to an experience of being at a location may be taken while the user is at the location and/ or shortly after that time [0181]; a location may refer to a place in the physical world. A location in the physical world may occupy various areas in, and/or volumes of, the physical world, [0182]-[0187], [1668]; an experience a user has may involve engaging in a certain activity at a certain location, [1669]; an experience a user has may involve visiting a certain location during a certain period of time, [1671]-[1672]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.

Regarding Claim 12 (Previously Presented), the combination of Frank and Redei teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: 
extract an activity of the first person associated with the first person from a credit card transaction (Frank: [1743]; Information in various accounts maintained by a user (e.g., digital wallets, bank accounts, or social media accounts) may be used to provide context, [2006]; indications of experiences the user had may include information regarding purchases the user made. Examples of such information may include: bank and/or credit card transactions, e-commerce transactions, and/or digital wallet transactions).
The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.

Regarding Claim 13 (Original), the combination of Frank and Redei teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: 
identify the context based on a digital payment associated with the first health data about the person (Frank: [1743]; Information in various accounts maintained by a user (e.g., digital wallets, bank accounts, or social media accounts) may be used to provide context, [2006]; indications of experiences the user had may include information regarding purchases the user made. Examples of such information may include: bank and/or credit card transactions, e-commerce transactions, and/or digital wallet transactions).
The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.

Regarding Claim 14 (Original), the combination of Frank and Redei teaches the computer system of claim 8, wherein execution of the program instructions further configures the computer system to: identify the context based on a social media activity of the first person (Frank: [1642]; In still another embodiment, the affective value corresponding to the event may be derived from a communication of the user regarding the event. Optionally, deriving the affective value may involve using semantic analysis to determine the user's sentiment regarding the event from a conversation (voice and/or video), comment on a forum, post on social media, and/or a text message, [1743]; Information in various accounts maintained by a user (e.g., digital wallets, bank accounts, or social media accounts) may be used to provide context).
The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.

Regarding Claim 15 (Currently Amended), Frank teaches a computer program product, comprising:
a computer readable storage medium having programming instructions embodied therewith (Frank: [0196], [1877]), the program instructions executable by a computer cause the computer to:
determine a first health data about a first person Frank discloses using set of sensors device(s) connected via internet of things for collecting measurements of a first user health data or physiological signals (Frank: [0460]; the score may be based on measurements of one or more sensors that measure physiological signals such as heart rate, heart rate variability, skin conductance, skin temperature, and/or brainwave activity, [0704]; [1548]; a measurement of affective response of a user comprises, and/or is based on, a physiological signal of the user, which reflects a physiological state of the user, [1568], [1569], [1740]; at least some of this information is provided actively by objects and/or devices that transmit information identifying 
determine whether there is an abnormality of the first health data relative to a baseline data about the person's health Frank discloses a wellness threshold/baseline and a change in the physiological signal is compared to the baseline which is identifying any abnormalities related to the first health data (Frank: [0462], [0475]; the wellness-threshold represents a change, to a certain extent, to one or more physiological signals. In one example, the wellness-threshold may correspond to an increase of at least 2° F. in the body temperature. In another example, the wellness threshold may correspond to an increase of at least 10 beats-per-minute to the heart rate. Additionally or alternatively, the wellness-threshold may represent a certain affective value, such as a value on a scale of 1 to 10 indicating how well a person feels. Optionally, the wellness-threshold is below the average value and/or baseline value users have when they are not sick, [1569], [1738]),
upon determining that there is an abnormality, determine a context present when the first health data was present for the first person Frank discloses based on determining a user event, and based on the identified event, utilizing the information to determine the context associated with the event such as using location, time, or behavior (Frank: [0360], [0460]-[0462], [0477]; the location verifier module 505 is utilized to determine when a diner ate at the restaurant. In one example, the location verifier module 505 may utilize billing information (e.g., a credit card transaction, a digital wallet transaction, or the like), in order to determine when the user ate at the restaurant. Optionally, the billing information indicates at least one of the following data: the identity of the restaurant, the identity of the user, and the time of a transaction in which the user  [1731]; Identifying events may involve utilizing information of one or more of various types of information and/or from one or more of various sources of information… This information may be used to provide context that can help identify at least one of the following: the user corresponding to the event, the experience corresponding to the event, and/or other properties corresponding to the event, … Optionally, at least some of the information is collected by third parties that monitor the user corresponding to the event and/or the environment corresponding to the event, [1738]; the measurements of affective response may be used to determine a change in the physiological state of the user (e.g., a change in heart rate and respiration). These changes may be correlated with certain experiences the user might have had. … which may include certain patterns that can be compared with previously recorded patterns corresponding to known experiences, [1747]),
identifying the context based on a second person who was proximal to a physical location of the first person Frank discloses identifying the context of the user based on using another/second user or a group of users information being at the same location as the first user such as being at the same hotel or restaurant. Although the other user having the same profile as the first user and being at the same location may identify the experience the first user is having (Frank: [0308], [0326], [0336], [0337]; the measurements of affective response of the at least five users are based on values acquired during periods for which the location verifier module 505 indicated that the users were at the restaurant. Verifying that users are at the restaurant may be done in various ways. In one example, a device of the user may indicate the location of the user 
using the … person's anonymized health data to correlate with the first health data Frank discloses anonymizing user(s) information when used to correlate results (Frank: [0460]; a score indicative of the state of health of diners (and/or a change to the state of health) may be indicative of the extent to which, on average, the diners suffer from food poisoning and/or other illnesses with similar symptoms; [1616]; In some embodiments, processing measurements of affective response of users involves removal of at least some of the personal information about the users from the measurements prior to measurements being transmitted (e.g., to a collection module) or prior to them be utilized by modules to generate crowd-based results. Herein, personal information of a user may include information that teaches specific details about the user such as the identity of the user, activities the user engages in, and/or preferences, account information of the user, inclinations, and/or a worldview of the user),
store an association between the context and the first health data in a memory of the computer (Frank: [1545]; a sensor may store data it collects and/processes (e.g., in electronic memory), [1834]; the protocol may dictate what type of security measures must be implemented when storing certain types of data (e.g., usage of certain encryption algorithms), [1920]; the collection module is configured to retrieve at least some of the measurements from one or more databases that store measurements of affective response of users… the one or more databases may involve distributed storage (e.g., cloud-based storage). In another example, the one or more databases may involve decentralized storage (e.g., utilizing blockchain-based systems), wherein determining whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication between a computing device of the second person and a computing device of the first person Frank: [1545]; Optionally, to transmit data, the sensor may use various forms of wired communication and/or wireless communication, such as Wi-Fi signals, Bluetooth, cellphone signals, and/or near-field communication (NFC) radio signals, [1733]; detecting who the user is with may be done utilizing transmissions of devices of the people the user is with (e.g., Wi-Fi or Bluetooth signals their devices transmit, [1740]; Information about the objects and/or devices in the vicinity of a user may come from various sources … the objects or devices may transmit information via Wi-Fi or Bluetooth signals. Optionally, some of the objects and/or devices may be connected via the Internet (e.g., as part of the Internet of Things)).
However Frank does not expressly disclose using the second anonymized person data health
Redei teaches 
using the second person's anonymized health data to correlate with the first health data Redei: [0043]; personally-identifiable information, such as names, date of birth, address, and other patient identifying information, may be stripped from information within the social network 100 during an anonymization process, [0098]; The data anonymizer unit 922 may be configured to receive patient data associated with the health care diagnostics of a patient and to remove at least a portion of patient identifying information from the received patient data to generate first anonymized data, [0099]; The data aggregation unit 924 may be configured to store the anonymized patient data and to store anonymized data of at least one other patient, [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910), 
determining whether the abnormality is an actual health problem based on the correlation between the first health data and the second person's anonymized health data [0100]; The data analytics unit 926 may be configured to analyze the patient data using other patient data from within the social network 910, in particular from data aggregation unit 924. For example, in some embodiments, the patient data may include biomarkers. By analyzing the biomarkers of the patient data in relation to biomarkers from data from other patients or healthy individuals, information concerning the patient may be determined
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frank to incorporate using a the second user health data to determine the health statues of the first person, as taught by Redei which may help staging a patient diagnoses and minimize the cost of diagnoses (Redei: [0004]; a costly PET scan is ordered by a primary care physician very early in the process, without staging the 

Regarding Claim 16 (Original), the combination of Frank and Redei teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: anonymize information about a second person used in determining the context Frank discloses anonymizing user(s) information when used to correlate results (Frank: [1616]; In some embodiments, processing measurements of affective response of users involves removal of at least some of the personal information about the users from the measurements prior to measurements being transmitted (e.g., to a collection module) or prior to them be utilized by modules to generate crowd-based results. Herein, personal information of a user may include information that teaches specific details about the user such as the identity of the user, activities the user engages in, and/or preferences, account information of the user, inclinations, and/or a worldview of the user). While Frank discloses performing the personal information of a crowd-based that can be two or more users, Redei explicitly disclose anonymizing data of at least one other patient or a second (Redei: [0099]; The data aggregation unit 924 may be configured to store the anonymized patient data and to store anonymized data of at least one other patient.
The motivations to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Regarding Claim 17 (Preciously Presented), the combination of Frank and Redei teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: determine whether the abnormality occurs repeatedly when the first person is at a physical location (Frank: [0219] In other embodiments, being at the certain location, and/or having an experience at the certain location, may involve being in the certain location during a certain period of time. Thus, for example, at least some of the measurements from among the measurements 501 used to compute the location score 507 are measurements that correspond to events in which the users were at the certain location during a certain period of time. For example, the certain period of time may be a recurring period of time that includes at least one of the following periods: a certain hour during the day, a certain day of the week, a certain day of the month, and a certain holiday, a certain a season of the year, and a certain month of the year).
The motivations to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Regarding Claim 18 (Preciously Presented), the combination of Franks and Redei teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: determine whether the abnormality occurs repeatedly at a particular time of day, week, or month (Frank: [0219] In other embodiments, being at the certain location, and/or having an experience at the certain location, may involve being in the certain location during a certain period of time. Thus, for example, at least some of the measurements from among the measurements 501 used to compute the location score 507 are measurements that correspond to events in which the users were at the certain location during a certain period of time. For example, the certain period of time may be a recurring period of time that includes at least one of the following periods: a certain hour during the day, a certain day of 
The motivations to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Regarding Claim 19 (Original), the combination of Frank and Redei teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: store the association between the context and the first health data in an electronic medical record (EMR) of the first person (Frank: [1545]; a sensor may store data it collects and/processes (e.g., in electronic memory), [1834]; the protocol may dictate what type of security measures must be implemented when storing certain types of data (e.g., usage of certain encryption algorithms), [1920]; the collection module is configured to retrieve at least some of the measurements from one or more databases that store measurements of affective response of users… the one or more databases may involve distributed storage (e.g., cloud-based storage). In another example, the one or more databases may involve decentralized storage (e.g., utilizing blockchain-based systems)). However Frank does not discloses using an EMR. Redei teaches using EMR (Redei: [0033], [0035]; The report may be added to the case by file upload or directly from another health management system such as an electronic medical record (EMR) system).
The motivations to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Regarding Claim 20 (Original), the combination of Frank and Redei teaches the computer program product of claim 15, wherein the program instructions executable by the computer further cause the computer to: determine the baseline data about the person's health from an electronic medical record (EMR) for the person Frank discloses building a user profile that includes medical records and conditions (Frank: [0339]; a profile of a user, such as a profile from among the profiles 504, may include information that describes one or more of the following: the age of the user, the gender of the user, a demographic characteristic of the user, a genetic characteristic of the user, a static attribute describing the body of the user, a medical condition of the user, …, the profile may include dietary restrictions, information about sensitivities to certain substances, and/or allergies the user may have, [1743]; an account may include medical records including genetic records of a user (e.g., a genetic profile that includes genotypic and/or phenotypic information). However Frank does not discloses using an EMR. Redei teaches using EMR (Redei: [0033], [0035]; The report may be added to the case by file upload or directly from another health management system such as an electronic medical record (EMR) system, [0109]; The baseline diagnostics report may be a report that includes baseline data for a patient. The baseline data may be data that is gathered from a patient and used to compare to future data of the patient to determine the health of the patient. The baseline data determines baseline health characteristics of a patient).
The motivations to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Regarding Claim 21 (Previously Presented), the combination of Frank and Redei teaches the computer-implemented method of claim 1, wherein the short-range communication comprises at least one of: a Bluetooth® protocol, a Nearfield Communication (NFC) protocol, or a Digital Enhanced Cordless Telecommunications (DECT) protocol (Frank: [1545]; Optionally, to transmit data, the sensor may use various forms of wired communication and/or wireless communication, such as Wi-Fi signals, Bluetooth, cellphone signals, and/or near-field communication (NFC) radio signals, [1733]; detecting who the user is with may be done utilizing transmissions of devices of the people the user is with (e.g., Wi-Fi or Bluetooth signals their devices transmit, [1740]; Information about the objects and/or devices in the vicinity of a user may come from various sources … the objects or devices may transmit information via Wi-Fi or Bluetooth signals. Optionally, some of the objects and/or devices may be connected via the Internet (e.g., as part of the Internet of Things)).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Response to Amendment/Argument
Applicant's arguments filed 03/02/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(b) on page 10
Examiner points to the rejection in the OA was under 35 USC 112(a) not 112(b) and based on the amended claims language, Examiner withdraws the 112(a) rejection.

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 10-27. 
practically performed in the human mind”, as recited, Examiner disagree as according to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. The claimed concept of the invention is still performed by a generic computer or using a generic computer to perform the concept and the courts have repeatedly found the merely adding general purpose computing devices as tools to carry out an abstract idea is insufficient to transform an abstract idea into patent-eligible subject matter. See MPEP 2106.04(a)(2)(lll)(A), MPEP 2106.04(a)(3)(III)(A)(B). Therefore the invention as a whole is directed to a mental process.
In response to the applicant argument that “It is respectfully submitted that, as explained above, claim 1 provides for an improved computing device that is capable of remote harvesting of health data by way of a network of IoT sensor devices to not only (i) determine whether there is an abnormality, but also (ii) to confirm that it is indeed a health concern”, as recited, Examiner disagrees. The applicant spec’s recite “The computing system determines that there is an abnormality of the health data relative to a baseline data about the person's health” (Applicant, para 0003), “Information from a person's EMRs may serve as a baseline for that person's health data (e.g., it may indicate what a person's heart rate or blood pressure has typically been)” (Applicant, para 0034). Harvesting or collecting data and comparing the data to the patient baseline and using the outcomes to confirm abnormality does not provide an improvement to the computing device rather uses the abstract idea to be executed by a general purpose computing 
Applicant argued that the application recite using sensors positioned to collect information refereeing to the court case in Thales Visionix, Inc. v. The United States, Examiner disagree as the court case discussed “in Thales Visionix, Inc. v. The United States” was patent eligible because it is linked to improving tracking system of a user applying a mathematical formula using angular rate sensors, and data obtained by the inertial sensors, which are specific portable wearable sensors consisting of a very small box containing a variable organization of a 3D sensing unit, obtaining the orientation of the object relative to the moving platform by integrating a relative angular rate signal determined from the angular rate signals. In contrast, the claimed data collection does not improve a technical issue rather an administration issue and does not alter any technical parameter and does not have any influence on operations of any technical entity. “Sensor 118 may be one of a variety of sensors that is configured to capture health data from a person”, “each of the IoT (Internet of Things) devices 202, health data 204, EMRs (electronic medical records) 206, mobile device 208, context 210, context extractor module 214, pattern and abnormality detection module 216, and health data insight module 218, may be implemented in an instance of the computer hardware of Fig. 1” (Applicant, para 0029, 0030). The claim features asserted are unconventional and the same features that have been found/identified as abstract as the improvement is to generate additional data for storage, processing, and retrieval to support in the decision making on the potential health abnormalities. Improving the data by producing and managing data, in this case the physiological and context data of a user(s), is not an ordered combination of elements that is significantly more than the judicial exception, See: MPEP § 2106(f). Also, the court found that the incorporation of the Alice where a computer was merely used as a tool to perform an existing process, See: MPEP § 2106.05(a)(II). There is no indication or argument that the claims result in any improvement to the processor or that the use of the processor is related to some sort of technical improvement. As set forth in Alice, merely utilizing a general purpose computing device as a tool to implement an abstract idea is insufficient to transform the abstract idea into patent-eligible subject matter. Therefore, it is respectfully submitted that the claimed invention is not corresponding to that of in Thales Visionix, Inc. Hence, the applicant argument that “The Office Actions to date have not provided any articulated line of reasoning with a rational underpinning to substantively distinguish the subject matter eligibility of Thales Visionix from the claimed subject matter. Accordingly, Thales Visionix is directly applicable”, as recited, Examiner points to the mentioned above as gathering data using sensors are merely used as a tool to perform an existing process.
In response to the applicant argument “the teachings herein transform a computing device into a particularly configured machine that is able to provide a practical application of a particular treatment or prophylaxis for a medical condition of a user. False alarms to a central server are avoided and the treatment options are improved”, as recited, as explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.), the claimed invention as discussed above does not fall under any of these considerations. Further the data collected using generic devices are used to diagnose a patient but does not provide a treatment or treat a patient.
there should not be a default assumption that the first step of the Mayo analysis is satisfied for claims that may relate to software and/or algorithms. … the computing device to not only identify an abnormal medical condition but also a reason thereof”, as recited while referring to in Enfish for improvement to a computer technology. Collecting data that is related to the patient physiological and contextual information to a normality or abnormalities of the patient does not improve a system and does not improve a technical issue rather an administration/medical issue and does not alter any technical parameter and does not have any influence on operations of any technical entity.
Applicant argues further “the claimed solution is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks"… The solution as recited in claim 1 includes the determination of an abnormality in the health of a person and understanding the context of the abnormality by IoT sensors. In this way, a reason for the abnormal health condition of a person can be identified remotely by a computing device and false alarms avoided”, as recited, and applicant directing the argument to DDR Holdings, LLC v. Hotels.com, Examiner finds that the claimed court case in not analogues to the claimed invention. While the court case of DDR Holdings, LLC v. Hotels.com is directed to generating a composite web page that combines certain visual elements of a "host" website with content of a third-party merchant providing DDR's patent on its webpage display technology, the claimed invention is directed to collecting and communicating (receiving/sending) a user/patient data over the network. Therefore nothing in the claims is reciting any improvement to the technology to overcome a technical problem. Improving the data collection by producing and managing data 
Applicant further alleges that the present invention is patent eligible because it is properly analogized to the invention of McRO, in that it recites a particular way to achieve a desired outcome, e.g. see pgs. 22-23 of Remarks - Examiner disagrees. The present invention is wholly distinguished from the invention of McRO, which was directed towards the setting of morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). The court stated that the invention of McRO improved computer animation through the use of specific rules, enabled the automation of specific animation tasks that previously could not be automated and previously required human artists to make subjective determinations, and thusly deemed the invention as being directed towards an improvement of computer-related technology. In contrast, the present invention is directed towards determining a status of an event for a patient (i.e. comparing collected data if different than baseline). Furthermore, as stated above, unlike the invention of McRO, the present invention does not improve a computer-related technology, but rather monitors health events/outcomes - that is, the present invention represents improvements addresses healthcare and healthcare administration problems rather than technological problems. Hence, the present invention is not properly analogized to the invention of McRO.
In response to the applicant argument “claim 1 still recites patent-eligible subject matter because it recites a combination of features that, when viewed as a whole, amount to "significantly more" than the alleged abstract idea”, as recited, the specification expressly discloses that the additional elements (i.e. processor and memory) are well understood, routine, and conventional in nature “The computer program product may include a computer readable 
Applicant also argues that “These steps are unconventional because they provide an improvement in the technology and/or technical field of a remote computerized determination of a medical condition and identification of a reason for an abnormality”, as recited, supported by the applicant citing Mayo v. Prometheus, Examiner points that the court case Mayo v. Prometheus is directed to a treatment of a disease through a method of giving a drug to a patient, measuring metabolites of that drug, and deciding whether to increase or decrease the dosage of the drug. In contrast the claimed invention is directed to collect patient data, compare them against baseline from the patient medical records and decide if any values are different than baseline but does not incorporate any treatment for the/a patient. 
Applicant Argument that “it is respectfully submitted that the feature of determining a context of an abnormality, let alone determining whether the anomaly is an actual health problem, as provided in claim 1 as currently presented, have not been shown by the Office Action to be well-understood, routine, and conventional”, as recited, Examiner point to the Final 3. Also, as described in MPEP 2106.05(d)(II)(i) receiving electronic data over a network (e.g. patient data/abnormal data) from different communication channels (e.g. mobile or wearable devices) amounts to an insignificant data gathering function which has been found to be insufficient to transform an abstract idea into patent eligible subject matter and has been found to be a well-understood, routine, and conventional activity of general purpose computers operation on a network4. 
Applicant Argument that the office action has not met the burden of a Prima Facie case of ineligibility arguing that each claim should provide explanation of unpatentability. The dependent claims has been recited each and individually whereas the steps of the dependent claims recite similar steps of the independent claims of determining based on data provided an event and identifying information related to abnormality and context which have been explained in the independent claims and addressing the dependent claims. The steps, such as ‘storing”, have/has been evaluated as additional element and addressed in Step 2A-P2. Moreover, Examiner has addressed the steps of each claim. Therefore applicant argument is unpersuasive.
Hence, Examiner remains the 101 rejections of claims 1-4, 6-10, and 12-20, which have 
been updated to address Applicant's amendments and remarks. The 101 rejection is found to be 

 
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 27-34 in regards to claim(s) 1 have been fully considered but are not persuasive.
In response to applicant's argument that “By virtue of performing the determination of the context present after an abnormality is identified, valuable computing resources, communication bandwidth with other sensors (e.g., of the second person) and the computing device are conserved”, as cited, where Applicant referred to the process of Fig. 3 discloses when an abnormality has been identified 306, the process moves to step 308 which is identifying context. The claim limitation interpreted under the broadest reasonable interpretation, recited using a rule engine to determine a context which can be a location, time or another/second person was proximal to a physical location of a first user. Examiner disclosed in the reference “Frank” [1588], which disclosed abnormality determined and a context information (location) in this instance. Moreover, Frank discloses a context of another/second person was proximal to the first user location such as restaurant, hotel, airplane, etc. In Frank [0272-276] disclosing at least two users or a crowd in the same location such as airplane (proximal location) of the first user and each user provides and communicate using sensors coupled to the users measurements of affective response values (a physiological signal of the user, and a value representing a behavioral cue of the user). Moreover, Frank [0460]-[0471] disclosed obtaining the context information of two or more users in a same location of the first user such as restaurant (proximal location) who was determined to have abnormalities (e.g. sick vomiting, etc.) and collecting context data of the proximal users sensors transmitting data via Bluetooth, cellphone signals, NFC, etc. [1545], [1733] which discloses using the communication methods to determine who 
In response to the argument “Even assuming, arguendo, that Frank may determine "context," there is no suggestion that the determination of context is in response to an identification of an abnormality, as provided in the context of claim 1”, as recited, Examiner respectfully. In addition to the cited paragraphs in Frank such as determining a context in response to identifying abnormality such as disclosed in [1588] as such a detected user heart rate was inclining and based on the obtained context, it identifies that the user is watching a movie that caused the increase. Moreover, para [0460]-[0462] also discloses abnormalities decided based on reaction to a food consumed at a restaurant and also discloses obtaining the information from other user at the same location if having the same abnormalities. Eventually no other data such as context will be identified if there is no affective response measurement value obtained from the user sensor(s). Applicant continues arguing that this feature in not disclosed or even remotely suggested, Examiners would like to ask the Applicant to provide the paragraphs for this argument that Frank is not disclosing.  
Applicant argues “It is respectfully submitted that one skilled in the art would not be motivated to combine the references…”, as recited, Examiner respectfully finds that the applicant is arguing a rational for combining the reference but does not points why these reference cannot be combined where Utter is performing a collection of user’s data and the other proximal user that are connected using short-range communication as one way of connection. Nevertheless, Examiner has applied new reference “Frank” teaching the argued limitation. 
Applicant argues “the determination of whether the second person was in a physical location proximal to the first person is based on a short-range wireless communication between a 
The Applicant arguing “the issue is whether a combination of the following features is disclosed by the prior art of record: (i) a determination of whether a second person was in a physical location proximal to the first person, and (ii) there is a wireless communication using a short-range wireless protocol between a computing device of the first person and a computing device of a second device that is instrumental in determination of this proximity”, as recited, Examiner described the argued in the above where in Frank [1733]-[1737], the argued is disclosed..   
As such, the argument for the amended claim 1 has been addressed and found to be unpersuasive. The 103 rejections of independent claims 1, 8, and 15 and their dependent claims are maintained.

Applicant's arguments with respect to Finality of the Next Action Is Precluded 
in page 34-35. As discussed during the interview that although claims 12-13 where missing in the statement of rejection, the claims are include in the body of the rejection by the references and was presented in the rejection. Moreover the Examiner clarified that the number of the rejected claims being missing from the statement of the rejection was a typo. Therefore,    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fonte (US2014/0114618A1), [0050]; Krishnan (US2005/0059876A1), [0031], [0039]-[0042]; Lavi (US2015/0265162A1) [0233];
        2 McNamara et al., (US2015/0193595A1) [0007]; [0240]; Varadan (US20130281815A1) [0067]
        3 Fonte (US2014/0114618A1), [0050]; Krishnan (US2005/0059876A1), [0031], [0039]-[0042]; Lavi (US2015/0265162A1) [0233];
        4 McNamara et al., (US2015/0193595A1) [0007]; [0240]; Varadan (US20130281815A1) [0067]